                           Case 20-10566-MFW               Doc 23       Filed 03/09/20         Page 1 of 32




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                              )
             In re:                                                           ) Chapter 11
                                                                              )
             BLUESTEM BRANDS, INC., et al.,1                                  ) Case No. 20-10566 (___)
                                                                              )
                                                Debtors.                      ) (Joint Administration Requested)
                                                                              )

                                DEBTORS’ MOTION FOR ENTRY
                        OF ORDERS (I) APPROVING BIDDING PROCEDURES
                      IN CONNECTION WITH THE SALE OF SUBSTANTIALLY
                  ALL OF THE DEBTORS’ ASSETS, (II) APPROVING THE FORM AND
                MANNER OF NOTICE THEREOF, (III) SCHEDULING AN AUCTION AND
               SALE HEARING, (IV) APPROVING PROCEDURES FOR THE ASSUMPTION
               AND ASSIGNMENT OF CONTRACTS, (V) APPROVING THE SALE OF THE
             DEBTORS’ ASSETS FREE AND CLEAR, AND (VI) GRANTING RELATED RELIEF

                      The above-captioned debtors and debtors in possession (collectively, the “Debtors”)2

         respectfully state as follows in support of this motion for the relief set forth herein.

                                                      Preliminary Statement

                      1.    The Debtors commenced these chapter 11 cases to implement a value-maximizing

         transaction through a sale of substantially all of their assets. The Debtors file these proposed

         bidding procedures with a “stalking horse” bid in hand to set the floor and approve a marketing




         1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are as follows: Bluestem Brands, Inc. (5164); Appleseed’s Holdings, Inc. (9117); Blair LLC (1670);
               Bluestem Enterprises, Inc. (1237); Bluestem Fulfillment, Inc. (5931); Bluestem Sales, Inc. (1539); Draper’s &
               Damon’s LLC (2759); Gold Violin LLC (0873); Haband Company LLC (8496); Home Forever LLC (2324);
               Johnny Appleseed’s, Inc. (5560); Norm Thompson Outfitters LLC (8344); Northstar Holdings Inc. (6823);
               Orchard Brands Corporation (6322); Orchard Brands International, Inc. (8962); Orchard Brands Sales Agency,
               LLC (8855); Value Showcase LLC (2920); WinterSilks, LLC (0688). The service address for each of the above
               Debtors is 7075 Flying Cloud Drive, Eden Prairie, Minnesota 55344.
         2     A detailed description of the Debtors and their business, and the facts and circumstances supporting the Debtors’
               chapter 11 cases, are set forth in greater detail in the Declaration of Thomas L. Fairfield in Support of Chapter
               11 Petitions and First Day Motions (the “First Day Declaration”), filed contemporaneously herewith. Capitalized
               terms used but not otherwise defined in this Motion shall have the meanings given to them in the Bidding
               Procedures (as defined herein), the DIP Order (as defined herein), or the First Day Declaration.

26132025.1
                         Case 20-10566-MFW        Doc 23      Filed 03/09/20     Page 2 of 32




         and auction process that will yield the highest or otherwise best bid. Importantly, the Stalking

         Horse Bid contemplates a going-concern transaction, which will inure to the benefit of all

         stakeholders.

                2.       In order to capitalize on the opportunity presented by the proposed going-concern

         transaction and avoid the value-destructive consequences of a protracted stay in chapter 11, the

         Debtors believe it is critical that the sale process be consummated on the timeline set forth herein.

         Completion of the sale process on the contemplated timeline is also essential to preserve the

         Debtors’ access to their debtor-in-possession financing, which contains sale milestones that would

         cause defaults if not satisfied or waived. Moreover, the sale timeline was specifically designed to

         balance the two goals of (a) running a robust marketing process and (b) minimizing any potential

         business disruption. No retailers benefit from a protracted stay in chapter 11.

                3.       The proposed sale process is the product of substantial discussion and planning by

         the Debtors. As more fully described in the First Day Declaration, facing increasingly dire

         liquidity challenges, and the operational difficulties following therefrom, the Debtors engaged with

         their stakeholders regarding possible restructuring alternatives to right-size the balance sheet. The

         Debtors’ prepetition secured lenders, ultimate parent Bluestem Group, Inc., and other key

         stakeholders agreed to amendments, forbearances, waivers, payment holidays, and the like to help

         provide a more stable platform from which the Debtors could pursue a value-maximizing

         transaction. Those good faith efforts culminated in the negotiation of $125 million of postpetition

         financing and entry into a stalking horse purchase agreement, against which higher or otherwise

         better offers may be sought, providing a clear path to consummate a transaction.

                4.       The Debtors and the Stalking Horse Bidder have memorialized the terms of the

         Stalking Horse Purchase Agreement to be a market-tested sale process. The Debtors have already


26132025.1

                                                          2
                        Case 20-10566-MFW               Doc 23       Filed 03/09/20        Page 3 of 32




         begun engaging with interested parties and will market test the Stalking Horse Bid to ensure that

         the Debtors obtain the highest or otherwise best offer or combination of offers for the business or

         some or all of their assets. The key dates associated with the sale process follow, provided the

         Debtors may pursue confirmation of a chapter 11 plan in parallel with the competitive sale process.

                             May 7, 2020: Bid Deadline

                             May 12, 2020: Auction

                             May 22, 2020: Sale Hearing

                 5.       To the extent that the Debtors and their advisors secure a higher or otherwise better

         offer, they reserve their rights to pursue an alternative sale transaction, in accordance with their

         fiduciary duties. If approved, the proposed Bidding Procedures will enable the Debtors to

         expeditiously sell their assets and emerge from chapter 11 shortly after. As set forth in further

         detail below, the Stalking Horse Purchase Agreement, the Bidding Procedures, and the related

         relief requested in this Motion are in the best interests of the Debtors’ estates and their

         stakeholders. Accordingly, the Debtors respectfully request that the Court grant this motion.

                                                       Relief Requested

                 6.       The Debtors seek entry of an order, substantially in the form attached hereto as

         Exhibit A (the “Bidding Procedures Order”), (a) approving the Bidding Procedures attached to

         the Bidding Procedures Order as Exhibit 1 (the “Bidding Procedures”),3 (b) approving the manner

         of the notice of the Auction, if any, and Sale (the “Sale Notice”) attached to the Bidding Procedures

         Order as Exhibit 2, (c) establishing certain dates and deadlines, including the Bid Deadline and




         3   Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to them in the Bidding
             Procedures.

26132025.1

                                                                 3
                         Case 20-10566-MFW        Doc 23        Filed 03/09/20   Page 4 of 32




         Auction Date (each as defined below), (d) approving the assumption and assignment procedures,

         and (e) granting related relief.

                 7.      Additionally, the Debtors intend to seek entry of an order (the “Sale Order”) at the

         conclusion of the Sale Hearing (as defined below) (a) approving the Sale and entry into that certain

         asset purchase agreement, dated as of March 9, 2020 between the Debtors the Stalking Horse

         Bidder, attached hereto as Exhibit B (the “Stalking Horse Purchase Agreement”), or a similar

         agreement with the Successful Bidder (if other than the Stalking Horse Bidder), (b) authorizing

         the sale of all or substantially all of the Assets free and clear of liens, claims, encumbrances, and

         other interest to the extent set forth in the Successful Bid, (c) authorizing and approving

         assumptions and assignment of the Debtors’ applicable executory contracts and unexpired leases,

         and (d) granting related relief. The Debtors will file a proposed form of Sale Order in advance of

         the hearing to consider the relief requested herein.

                                              Jurisdiction and Venue

                 8.      The United States Bankruptcy Court for the District of Delaware (the “Court”) has

         jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, and the Amended Standing

         Order of Reference from the United States District Court for the District of Delaware, dated as of

         February 29, 2012. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). The

         Debtors confirm their consent, pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy

         Practice and Procedure of the United States Bankruptcy Court for the District of Delaware (the

         “Local Rules”), to the entry of a final order by the Court in connection with this motion to the

         extent that it is later determined that the Court, absent consent of the parties, cannot enter final

         orders or judgments in connection herewith consistent with Article III of the United States

         Constitution.


26132025.1

                                                          4
                      Case 20-10566-MFW           Doc 23      Filed 03/09/20    Page 5 of 32




                9.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                10.     The bases for the relief requested herein are sections 105(a), 363, 365, 503, and 507

         of title 11 of the United States Bankruptcy Code (the “Bankruptcy Code”), Rules 2002, 6004, and

         6006(a) of the Federal Rules of Bankruptcy Procedures (the “Bankruptcy Rules”), and Local Rules

         2002-1, 6004-1, and 9006-1.

                                                   Background

                11.     The Debtors are a direct-to-consumer retailer that offers fashion, home, and

         entertainment merchandise through internet, direct mail, and telephonic channels under the

         Orchard and Northstar brand portfolios. The Debtors have approximately two million customers,

         the majority of which are U.S. based and transact at less than $250 on a per order

         basis. Headquartered in Eden Prairie, Minnesota, the Debtors employ approximately 2,200

         individuals and own and/or lease warehouses, distribution centers, and call centers in 10 other

         states, including New Jersey, Massachusetts, Georgia, and California. The Debtors’ supply chain

         consists of name-brand vendors―e.g., Michael Kors, Samsung, Keurig, and Dyson―as well as

         private label and non-branded sources based in the United States and abroad. For fiscal year 2019,

         the Debtors reported gross revenue of approximately $1.8 billion.

                12.     On the date hereof (the “Petition Date”), each of the Debtors filed a voluntary

         petition for relief under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their

         businesses and manage their properties as debtors in possession pursuant to sections 1107(a) and

         1108 of the Bankruptcy Code.

                                                  Sale Process Overview

         I.     Key Dates and Deadlines.

                13.     Below is a summary of the proposed key dates and deadlines.


26132025.1

                                                          5
                          Case 20-10566-MFW          Doc 23     Filed 03/09/20    Page 6 of 32




                         Event                      Date                           Description
             Bidding       Procedures Seven days before the          Deadline by which objections to the
             Objection Deadline       hearing on the Bidding         Bidding Procedures must be filed with
                                      Procedures at 4:00 a.m.,       the Court and served so as to be actually
                                      prevailing Eastern Time        received by the appropriate notice
                                                                     parties (the “Objection Deadline”)


             Bidding         Procedures At the second day Date for the hearing to consider the
             Hearing                    hearing set by the Court. approval of the Bidding Procedures


             Bid Deadline                 May 7, 2020 at 5:00 p.m. Deadline for when the Debtors must
                                          prevailing Eastern Time actually receive binding bids from
                                                                   parties


             Auction (if Necessary)       May 12, 2020 at 10:00 Date for when an Auction for the Assets
                                          a.m., Prevailing Eastern will be conducted, if necessary. The
                                          Time                     Auction will be conducted at the offices
                                                                   of Kirkland & Ellis LLP, 601 Lexington
                                                                   Avenue, New York, NY 10022 (or at
                                                                   such other location as the Debtors may
                                                                   hereafter designate on proper notice)


             Objection Deadline           May 19, at 5:00 p.m., Deadline by which objections to the
                                          prevailing Eastern Time sale must be filed with the Court and
                                                                  served so as to be actually received by
                                                                  the appropriate notice parties (the “Sale
                                                                  Objection Deadline”)


             Sale Hearing                 May 22, 2020               Date and time for a hearing (the “Sale
                                                                     Hearing”) at which the Court will
                                                                     consider approving the Sale of the
                                                                     Assets to one or more prospective
                                                                     purchasers, pursuant to a sale order or a
                                                                     chapter 11 plan


                   14.      The Debtors believe that the proposed timeline maximizes the prospect of receiving

         a higher or otherwise better offer without unduly prejudicing these chapter 11 estates. To further

         ensure that the Debtors’ proposed sale process maximizes value to the benefit of the Debtors’

26132025.1

                                                            6
                             Case 20-10566-MFW             Doc 23       Filed 03/09/20         Page 7 of 32




         estates, the Debtors will use the time following entry of the Bidding Procedures Order to actively

         market their businesses in an attempt to solicit higher or otherwise better bids. The Debtors believe

         the relief requested in this Motion is in the best interests of their creditors, their other stakeholders,

         and all other parties in interest, and should be approved.

         II.           Key Terms of the Stalking Horse Purchase Agreement.

                       15.    Pursuant to the Local Rules, the key terms and conditions of the Stalking Horse

         Purchase Agreement are listed below.4

               Agreement Provision                                       Summary Description
             Parties                       Sellers: the Debtors

                                           Buyer: BLST Acquisition Company LLC


             Purchase Price                Total consideration consisting of:
                                                   the assumption of the Assumed Liabilities by the Stalking Horse Bidder at
                                                    Closing;
                                                   an amount equal to $300,000,000, which such amount will be satisfied by
                                                    way of an offset against the Prepetition Term Loan Obligations held by the
                                                    Prepetition Term Loan Lenders pursuant to section 363(k) of the
                                                    Bankruptcy Code;
                                                   cash in an amount equal to the DIP Repayment Amount; and
                                                  cash in an amount such that Excluded Cash is not less than the total amount
                                                   of in the Wind-Down Budget, if any.
                                           See Stalking Horse Purchase Agreement, at § 2.1.
             Purchased Assets              Each Seller shall sell, transfer, assign, convey and deliver to the Purchaser, and the
                                           Purchaser shall purchase, acquire and accept from each Seller, on the Closing Date,
                                           the Purchased Assets, including the following assets, properties, rights and interests
                                           of such Seller:
                                                   all Accounts Receivable;
                                                   all Documents used in or relating to the Business or in respect of the
                                                    Purchased Assets or the Assumed Liabilities (including customer data and
                                                    including emails); provided, however, that subject to the limitations
                                                    contained in Section 8.6, the Sellers shall have continued access to such
                                                    Documents as are necessary to administer the Chapter 11 Cases;
                                                   All Assigned Contracts, subject to the right of the Purchaser to cause any
                                                    Assigned Contract to be a Non-Assigned Contract in accordance with

         4     This summary is provided for the convenience of the Court and parties in interest. To the extent there is any
               conflict between this summary and the Stalking Horse Purchase Agreement, the latter governs in all respects.
               Capitalized terms used but not otherwise defined in this summary shall have the meanings set forth in the Stalking
               Horse Purchase Agreement.

26132025.1

                                                                    7
                       Case 20-10566-MFW      Doc 23        Filed 03/09/20          Page 8 of 32




             Agreement Provision                            Summary Description
                                       Section 1.5 of the Stalking Horse Purchase Agreement;
                                      all deposits and all prepaid charges and expenses of such Seller, including
                                       (i) security deposits with third party suppliers, vendors, service providers
                                       or landlords, and lease and rental payments, (ii) rebates, (iii) tenant
                                       reimbursements, (iv) prepaid Taxes (including ad valorem Taxes, personal
                                       property Taxes and real estate Taxes), and (v) pre-payments, in each case
                                       to the extent that any of the foregoing relate to any Purchased Asset
                                       (including any Assigned Contract) or Assumed Liability;
                                      all Furniture and Equipment;
                                      all Purchased Names;
                                      All Assumed Leased Real Property, subject to the right of the Purchaser
                                       to cause any Assumed Real Property Lease to be a Non-Assigned Contract
                                       in accordance with Section 1.5 of the Stalking Horse Purchase Agreement;
                                      to the extent transferable (and such non-transferability is not overridden or
                                       canceled by the Sale Order or other order of the Bankruptcy Court), all
                                       Permits and all pending applications or filings therefor and renewals
                                       thereof and all rights and incidents of interest therein, subject to the right
                                       of the Purchaser to cause any Permit or pending applications or filings
                                       therefor or renewals thereof to be a Designation Rights Asset or Excluded
                                       Asset in accordance with Section 1.5 of the Stalking Horse Purchase
                                       Agreement;
                                      all rights under non-disclosure or confidentiality, non-compete, or non-
                                       solicitation agreements to which such Seller is a party with current or
                                       former directors, officers, employees or agents, or with third parties, or
                                       any such agreement to which such Seller is a beneficiary, in each case, if
                                       such agreement is an Assigned Contract;
                                      (i) all rights, claims, credits, settlement proceeds, causes of action or rights
                                       of set off against third parties relating to the Purchased Assets (including,
                                       for the avoidance of doubt, those arising under the Assigned Contracts) or
                                       the Assumed Liabilities, including all rights under vendors’,
                                       manufacturers’ and contractors’ warranties, indemnities and guarantees;
                                       and (ii) all Avoidance Actions;
                                      any claims, counterclaims, setoffs, rights of recoupment, equity rights or
                                       defenses that such Seller may have with respect to any Assumed
                                       Liabilities;
                                      except as contemplated by Section 1.2(e) and Section 1.2(j) of the Stalking
                                       Horse Purchase Agreement and only to the extent transferable (and such
                                       non-transferability is not overridden or canceled by the Sale Order or other
                                       order of the Bankruptcy Court) all of such Seller’s insurance policies and
                                       rights and benefits thereunder (including (i) all rights pursuant to and
                                       proceeds from such insurance policies, (ii) all claims, demands,
                                       proceedings and causes of action asserted by such Seller under such
                                       insurance policies relating to any Purchased Asset or Assumed Liability,
                                       (iii) all proceeds payable to such Seller in respect of life insurance policies
                                       that are owned by such Seller or for which such Seller is a beneficiary and
                                       (iv) any letters of credit related thereto);
                                      any claim, right or interests of such Seller in or to any refund, rebate,
                                       abatement or other recovery for Taxes with respect to the Business, the
                                       Purchased Assets or the Assumed Liabilities, in each case, together with
                                       any interest due thereon or penalty rebate arising therefrom;

26132025.1

                                                        8
                         Case 20-10566-MFW           Doc 23        Filed 03/09/20         Page 9 of 32




               Agreement Provision                                  Summary Description
                                             (i) Contracts of the Seller Plans set forth on Schedule 1.1(n) of the Stalking
                                              Horse Purchase Agreement and (ii) any other Assumed Seller Plans, and
                                              any associated funding media, assets, reserves, credits and service
                                              agreements, and all Documents created, filed or maintained in connection
                                              with the Assumed Seller Plans and any applicable insurance policies;
                                             all Seller Intellectual Property and IT Assets;
                                             all Inventory;
                                             except to the extent that any transfer or assignment is prohibited by
                                              applicable Law, all personnel files for Transferred Employees;
                                             all goodwill and other intangible assets associated with, or relating to, the
                                              Business or the Purchased Assets;
                                             ownership interests in other entities (except for equity of any Seller),
                                              including joint ventures;
                                             subject to section 363(b)(1)(A) of the Bankruptcy Code, all rights to the
                                              websites, domain names, telephone and facsimile numbers and e-mail
                                              addresses used by such Seller, as well as rights to receive mail and other
                                              communications addressed to such Seller (including mail and
                                              communications from customers, vendors, suppliers, distributors and
                                              agents);
                                             all Cash and Cash Equivalents, whether on hand, in transit or in banks or
                                              other financial institutions, security entitlements, securities accounts,
                                              commodity contracts and commodity accounts and including any cash
                                              collateral that is collateralizing any letters of credit or insurance policies,
                                              or any obligations with respect thereto, except that the foregoing shall not
                                              include any Cash and Cash Equivalents (i) in the Bankruptcy Deposit
                                              Accounts or (ii) in the total amount of “Total Disbursements” in the wind-
                                              down budget set forth on Annex II hereto, as may be amended from time
                                              to time with the prior written consent of Purchaser in its sole discretion
                                              (the aggregate amount of such Cash and Cash Equivalents pursuant to this
                                              clause (ii), the “Excluded Cash” and, such wind-down budget, the “Wind-
                                              Down Budget”);
                                             the Surplus Cash; and
                                               all owned real property set forth on Schedule 1.1(w) of the Stalking Horse
                                                Purchase Agreement.
                                     See Stalking Horse Purchase Agreement, at § 1.1.
             Excluded Assets         Notwithstanding anything to the contrary in the Stalking Horse Purchase
                                     Agreement or any of the Ancillary Agreements, in no event shall any Seller be
                                     deemed to sell, transfer, assign, convey or deliver, and each Seller shall retain all
                                     right, title and interest to, in and under, the following Excluded Assets:
                                             Notwithstanding anything to the contrary in the Stalking Horse Purchase
                                              Agreement or any of the Ancillary Agreements, in no event shall any
                                              Seller be deemed to sell, transfer, assign, convey or deliver, and each Seller
                                              shall retain all right, title and interest to, in and under, the following
                                              Excluded Assets:
                                             all Non-Assigned Contracts, subject to Schedule 1.5 of the Stalking Horse
                                              Purchase Agreement;
                                             all Documents (whether copies or originals) (i) to the extent they relate
                                              solely to any of the Excluded Assets or the Excluded Liabilities, (ii) that
                                              such Seller is required by Law to retain and is prohibited by Law from
                                              providing a copy of to the Purchaser or (iii) to the extent they relate to (A)
26132025.1

                                                               9
                      Case 20-10566-MFW      Doc 23         Filed 03/09/20         Page 10 of 32




             Agreement Provision                            Summary Description
                                       any employees of such Seller who are not Transferred Employees or (B)
                                       any Transferred Employees where the Documents do not satisfy Section
                                       1.1(q) of the Stalking Horse Purchase Agreement;
                                      all Permits that relate solely to any of the Excluded Assets or the Excluded
                                       Liabilities;
                                      all shares of capital stock or other equity interests of a Seller, or securities
                                       convertible into or exchangeable or exercisable for any such shares of
                                       capital stock or other equity interests;
                                      all of such Seller’s director and officer insurance policies, fiduciary
                                       policies or employment practices policies (in each case of the foregoing,
                                       including any tail policies or coverage thereon), and any of such Seller’s
                                       rights, claims, demands, proceedings, credits, causes of action or rights of
                                       set off thereunder;
                                      all rights under this Agreement and the Ancillary Agreements (including
                                       the right to receive the Purchase Price);
                                      all Documents (whether copies or originals) relating to formation,
                                       qualifications to conduct business as a foreign corporation or other legal
                                       entity, arrangements with registered agents relating to foreign
                                       qualifications, taxpayer and other identification numbers, seals, minute
                                       books, stock transfer books, stock ledgers, stock certificates, by-laws and
                                       other documents relating to the organization and existence of such Seller
                                       as a corporation or other legal entity, as applicable (together with
                                       analogous documentation);
                                      any retainers or similar amounts paid to third party advisors or other
                                       professional service providers, and any deposits and prepaid charges and
                                       expenses of such Seller in each case to the extent related to any Excluded
                                       Asset (including a Non-Assigned Contract) or Excluded Liability,
                                       including (i) security deposits with third party suppliers, vendors, service
                                       providers or landlords, and lease and rental payments, (ii) rebates, (iii)
                                       tenant reimbursements, (iv) prepaid Taxes, and (v) pre-payments;
                                      any claims, counterclaims, setoffs, rights of recoupment, equity rights,
                                       defenses, or other rights or interests of such Seller in or to any refund,
                                       rebate, abatement or other recovery or otherwise to the extent related to
                                       any Excluded Liability;
                                      all claims or causes of action (other than Avoidance Actions) that relate
                                       solely to any Excluded Asset or Excluded Liability;
                                      all of the Seller Plans other than the Assumed Seller Plans, and any
                                       associated funding media, assets, reserves, credits and service agreements,
                                       and all Documents created, filed or maintained in connection with such
                                       Seller Plans and any applicable insurance policies;
                                      all Tax Returns of any of the Sellers and all Documents (including working
                                       papers) related thereto;
                                      all Excluded Cash except to the extent constituting Surplus Cash;
                                      all cash deposits in cash collateral, indemnity or other accounts solely to
                                       the extent comprising professional fee retainers, professional fee escrows,
                                       and indemnity accounts funded in accordance with the order approving the
                                       DIP Credit Agreement, held by or on behalf of the Sellers’ or the bankrupt
                                       estates’ professionals (“Bankruptcy Deposit Accounts”) except to the
                                       extent constituting Surplus Cash;
                                      all assets expressly excluded from the definition of Purchased Assets
26132025.1

                                                       10
                      Case 20-10566-MFW      Doc 23         Filed 03/09/20         Page 11 of 32




             Agreement Provision                            Summary Description
                                       pursuant to Section 1.1; and
                                      the properties and assets set forth on Schedule 1.2(p).all Non-Assigned
                                       Contracts, subject to Section 1.5 of the Stalking Horse Purchase
                                       Agreement.
                                      all Documents (whether copies or originals) (i) to the extent they relate
                                       solely to any of the Excluded Assets or the Excluded Liabilities, (ii) that
                                       such Seller is required by Law to retain and is prohibited by Law from
                                       providing a copy of to the Purchaser or (iii) to the extent they relate to (A)
                                       any employees of such Seller who are not Transferred Employees or
                                       (B) any Transferred Employees where the Documents do not satisfy
                                       Section 1.1(q) of the Stalking Horse Purchase Agreement;
                                      all Permits that relate solely to any of the Excluded Assets or the Excluded
                                       Liabilities;
                                      all shares of capital stock or other equity interests of a Seller, or securities
                                       convertible into or exchangeable or exercisable for any such shares of
                                       capital stock or other equity interests;
                                      all of such Seller’s director and officer insurance policies, fiduciary
                                       policies or employment practices policies (in each case of the foregoing,
                                       including any tail policies or coverage thereon), and any of such Seller’s
                                       rights, claims, demands, proceedings, credits, causes of action or rights of
                                       set off thereunder;
                                      all rights under this Agreement and the Ancillary Agreements (including
                                       the right to receive the Purchase Price);
                                      all Documents (whether copies or originals) relating to formation,
                                       qualifications to conduct business as a foreign corporation or other legal
                                       entity, arrangements with registered agents relating to foreign
                                       qualifications, taxpayer and other identification numbers, seals, minute
                                       books, stock transfer books, stock ledgers, stock certificates, by-laws and
                                       other documents relating to the organization and existence of such Seller
                                       as a corporation or other legal entity, as applicable (together with
                                       analogous documentation);
                                      any retainers or similar amounts paid to third party advisors or other
                                       professional service providers, and any deposits and prepaid charges and
                                       expenses of such Seller in each case to the extent related solely to any
                                       Excluded Asset (including a Non-Assigned Contract) or Excluded
                                       Liability, including (i) security deposits with third party suppliers,
                                       vendors, service providers or landlords, and lease and rental payments, (ii)
                                       rebates, (iii) tenant reimbursements, (iv) prepaid Taxes, and (v) pre-
                                       payments;
                                      any claims, counterclaims, setoffs, rights of recoupment, equity rights,
                                       defenses, or other rights or interests of such Seller in or to any refund,
                                       rebate, abatement or other recovery or otherwise to the extent solely
                                       related to any Excluded Liability;
                                      all claims or causes of action (other than Avoidance Actions) that relate
                                       solely to any Excluded Asset or Excluded Liability;
                                      all of the Seller Plans other than the Assumed Seller Plans, and any
                                       associated funding media, assets, reserves, credits and service agreements,
                                       and all Documents created, filed or maintained in connection with such
                                       Seller Plans and any applicable insurance policies;
                                      all Tax Returns of any of the Sellers and all Documents (including working

26132025.1

                                                       11
                         Case 20-10566-MFW          Doc 23        Filed 03/09/20        Page 12 of 32




               Agreement Provision                                 Summary Description
                                              papers) related thereto;
                                             all Excluded Cash except to the extent constituting Surplus Cash;
                                             all Bankruptcy Deposit Accounts, except to the extent constituting Surplus
                                              Cash; and
                                             all assets expressly excluded from the definition of Purchased Assets
                                              pursuant to the Stalking Horse Purchase Agreement; and the properties
                                              and assets set forth in the Stalking Horse Stalking Horse Purchase
                                              Agreement.
                                     See Stalking Horse Purchase Agreement, at § 1.2.
             Assumed Liabilities     On the terms and subject to the conditions set forth in the Stalking Horse Purchase
                                     Agreement and the Sale Order, on the Closing Date, the Purchaser shall assume
                                     only the following Assumed Liabilities:
                                             all Liabilities of any of the Sellers under each Assigned Contract arising
                                              after the Closing Date (excluding any Liabilities not expressly assumed in
                                              this Agreement arising out of any breach or default of the Assigned
                                              Contracts on or prior to the Closing Date or arising out of any event that
                                              occurs on or prior to the Closing Date which with the passage of time or
                                              after giving notice, or both, would constitute or give rise to such breach or
                                              default);
                                             all Determined Cure Costs with respect to any Assigned Contract;
                                             the sponsorship of and all Liabilities arising under or otherwise in respect
                                              of the Assumed Seller Plans arising after the Closing Date (excluding any
                                              Liabilities not expressly assumed in this Agreement arising out of any
                                              breach or default of the Assumed Seller Plans on or prior to the Closing
                                              Date or arising out of any event that occurs on or prior to the Closing Date
                                              which with the passage of time or after giving notice, or both, would
                                              constitute or give rise to such a breach or default);
                                             Liabilities of any of the Sellers with respect to Specified Accrued
                                              Liabilities incurred prior to the Closing (but only to the extent any such
                                              Specified Accrued Liability is not paid by the Sellers at or prior to the
                                              Closing) not in excess (on a line item basis for each type of Liability set
                                              forth on Annex I) of the amounts set forth on Annex I;
                                             all Liabilities arising from the operation of the Purchased Assets by
                                              Purchaser from and after the Closing Date, but solely to the extent that
                                              such Liabilities relate to events occurring after the Closing Date;
                                             all labor- and employment-related Liabilities with respect to Transferred
                                              Employees arising on or following the Closing;
                                             all Liabilities related to Purchaser’s selection of employees, including any
                                              decisions not to extend offers of employment, pursuant to Section 6.1 of
                                              the Stalking Horse Purchase Agreement and any Liabilities for severance
                                              or under the WARN Act, in each case, that (i) constitute bankruptcy
                                              administrative expenses of the Sellers and (ii) result directly from or arise
                                              out of Purchaser’s determination not to make an offer of employment to
                                              any employees and Sellers’ subsequent termination of such employee’s
                                              employment in connection therewith, but expressly excluding (x) any
                                              Liabilities, including for severance, under employment agreements or
                                              other arrangements entered into or established by any Affiliate of the
                                              Sellers (other than the Sellers) or (y) termination for any reason other than
                                              as specified in clause (ii) of this paragraph;
                                             Liabilities in respect of administrative claims arising under section
26132025.1

                                                             12
                          Case 20-10566-MFW         Doc 23         Filed 03/09/20        Page 13 of 32




               Agreement Provision                                 Summary Description
                                              503(b)(9) of the Bankruptcy Code (but only to the extent any such
                                              administrative claims is not paid by the Sellers at or prior to the Closing)
                                              not in excess of an amount equal to (i) $11,112,000 less (ii) any amounts
                                              paid by Sellers at or prior to the Closing with respect to administrative
                                              claims arising under section 503(b)(9) of the Bankruptcy Code; and
                                             all Liabilities with respect to (i) earned and accrued wages, salaries and
                                              Seller 401(k) match (per terms as in effect as of the Execution Date), in
                                              the aggregate not in excess of an amount equal to $6,212,000, (ii) IBNR
                                              claims under Seller Plans not in excess of an amount equal to $1,500,000,
                                              and (iii) workers’ compensation not in excess of an amount equal to
                                              $500,000, in each case with respect to the items described in this Section
                                              1.3(i), that are either or both earned and accrued in the Ordinary Course of
                                              Business from the Petition Date until the Closing with respect to the
                                              Transferred Employees as of the Closing Date, but expressly excluding
                                              any Liabilities of each Seller for any and all claims by or on behalf of such
                                              Seller’s current or former employees arising under or relating to
                                              employment practices, labor relations, union organizing, employee safety
                                              and health, fair labor standards, child labor, employee leaves of absence,
                                              unemployment insurance, disability rights or benefits, immigration, plant
                                              closings and layoffs, equal employment opportunity, discrimination,
                                              harassment, affirmative action (to the extent applicable), breach of
                                              contract and wrongful discharge, employee grievances and liability for any
                                              pension, profit sharing, deferred compensation (and the funding of any
                                              such benefits relating to all income earned by such Seller’s current or
                                              former employees relating to periods ending on or prior to the Closing
                                              Date), or any other employee health, welfare or other benefit plans, other
                                              than as contemplated by Section 1.3(c) of the Stalking Horse Purchase
                                              Agreement; and
                                           Assumed Taxes Cap.
                                     Notwithstanding anything to the contrary herein, the Purchaser’s assumption of the
                                     Assumed Liabilities shall in no way expand the rights or remedies of third parties
                                     against the Purchaser as compared to the rights and remedies that such parties would
                                     have had against Sellers had this Agreement not been consummated.
                                     See Stalking Horse Purchase Agreement, at § 1.3.
             Excluded Liabilities    Except for the Assumed Liabilities expressly set forth in Section 1.3 of the Stalking
                                     Horse Purchase Agreement, the Purchaser shall not assume, or become liable for
                                     the payment or performance of, the Excluded Liabilities, including the following
                                     Liabilities, all of which shall remain Liabilities of the Sellers for which the Sellers
                                     shall remain solely and exclusively liable:
                                             all Liabilities of any of the Sellers relating to any of the Excluded Assets
                                              (including the Non-Assigned Contracts);
                                             all Liabilities relating to any environmental, health or safety matters
                                              (including any Liability under any Environmental Law), arising out of or
                                              relating to any Seller’s operation of its business or its leasing, ownership,
                                              use or operation of real property prior to the Closing Date, no matter when
                                              raised;
                                             all Liabilities of any Seller in respect of Indebtedness, whether or not
                                              relating to the Business, except for the Liabilities expressly set forth in
                                              Section 1.3(e) of the Stalking Horse Purchase Agreement;
                                             all Liabilities of any Seller to any current, former or prospective
                                              shareholder or other holder of equity securities or equity-linked securities

26132025.1

                                                              13
                      Case 20-10566-MFW      Doc 23         Filed 03/09/20         Page 14 of 32




             Agreement Provision                             Summary Description
                                       of such Seller, including all Liabilities of such Seller related to the right to
                                       or issuance of any capital stock or other equity securities or the payment
                                       of any dividend or other distribution on or in respect of any capital stock
                                       or other equity securities;
                                      all Liabilities arising out of any breach or default of the Assigned Contracts
                                       on or prior to the Closing Date or arising out of any event that occurs on
                                       or prior to the Closing Date which with the passage of time or giving of
                                       notice, or both, would constitute or give rise to such a breach or default,
                                       other than any Determined Cure Costs;
                                      all Liabilities of any Seller for Taxes, other than Assumed Taxes;
                                      all Liabilities of any Seller with respect to current or former employees
                                       that are not Transferred Employees, regardless of when arising;
                                      all Liabilities (other than with respect to Assumed Taxes) of any Seller for
                                       pending or threatened Actions against such Seller or any of its assets or
                                       properties, the Business, or such Seller’s operations or activities arising
                                       out of or relating to any matter, occurrence, action, omission or
                                       circumstance that occurred or existed on or prior to the Closing Date;
                                      all Liabilities (whether civil or criminal) occurring, arising out of or
                                       relating to acts or omissions of such Seller or its Affiliates, or any of their
                                       respective current or former directors, officers, employees, agents or
                                       independent contractors, in respect of any claimed violation of any Law at
                                       any time;
                                      except to the extent that any such Liabilities are specifically assumed by
                                       the Purchaser pursuant to Section 1.3(i), all Liabilities of such Seller for
                                       any and all claims by or on behalf of such Seller’s current or former
                                       employees relating to periods ending on or prior to the Closing Date,
                                       including employment practices, terms and conditions of employment,
                                       labor relations, union organizing, employee safety and health, wages and
                                       hours, fair labor standards, child labor, employee leaves of absence,
                                       unemployment insurance, disability rights or benefits, immigration, plant
                                       closings and layoffs, equal employment opportunity, discrimination,
                                       harassment, affirmative action (to the extent applicable), breach of
                                       contract and wrongful discharge, employee grievances and liability for any
                                       pension, profit sharing, deferred compensation (and the funding of any
                                       such benefits relating to all income earned by such Seller’s current or
                                       former employees relating to periods ending on or prior to the Closing
                                       Date), workers’ compensation or any other employee health, welfare or
                                       other benefit plans;
                                      all Liabilities for any legal, accounting, investment banking, financial
                                       advisory,     reorganization,   restructuring   (including   bankruptcy
                                       administrative expenses), brokerage or similar fees or expenses incurred
                                       by such Seller in connection with, resulting from or attributable to, the
                                       transactions contemplated by this Agreement, the Chapter 11 Cases or
                                       otherwise;
                                      all Liabilities incurred in connection with charitable contributions from
                                       customers and amounts owed to charitable organizations; and
                                      all Liabilities relating to or arising under any escheatment, abandoned
                                       property, unclaimed property or similar Laws of any jurisdiction;
                                      provided that, in the event of any conflict between the terms of this Section
                                       1.4 and the terms of Section 1.3 of the Stalking Horse Purchase
                                       Agreement, the terms of Section 1.3 will control
26132025.1

                                                       14
                        Case 20-10566-MFW              Doc 23        Filed 03/09/20        Page 15 of 32




               Agreement Provision                                    Summary Description
                                        See Stalking Horse Purchase Agreement, at § 1.4.
             Employee Matters           On or prior to the Closing Date, the Purchaser shall offer Selected Employees:
                                                employment (on an “at-will” basis) with the Purchaser or one of its
                                                 Affiliates to such employees of the Sellers or its Affiliates as determined
                                                 by the Purchaser in its sole and absolute discretion;
                                                For each individual who is not a Union Employee, each such offer of
                                                 employment shall be for a substantially comparable position and at the
                                                 substantially same hourly wage rate or salary level (excluding
                                                 performance-based or incentive compensation, bonuses and equity-based
                                                 compensation, as applicable) in effect immediately prior to the Execution
                                                 Date; provided, however, that with respect to New Employment Contracts,
                                                 the terms of such New Employment Contracts shall govern such
                                                 Transferred Employee’s employment;
                                                In addition, any offer of employment to any such employee of the Sellers
                                                 who is a party to a written employment Contract with a Seller that entitles
                                                 such employee to severance upon a termination of employment by such
                                                 Seller will require, as a condition to the acceptance of such offer of
                                                 employment, that such employee waive in writing such employee’s right
                                                 to receive such severance from the Sellers and the Purchaser; provided,
                                                 however, that the Purchaser shall be entitled to waive such condition if
                                                 such employee does not agree to provide such waiver.
                                        Notwithstanding the foregoing, subject to the CBA, nothing in this Agreement will,
                                        after the Closing Date, impose on the Purchaser any obligation to retain any
                                        Transferred Employee in its employment or the employment of any of its Affiliates
                                        See Stalking Horse Purchase Agreement, at § 6.1(a).

             Conditions Precedent to    The obligations of the Purchaser to consummate the Closing are subject to the
             Obligations of Purchaser   satisfaction, on or prior to the Closing Date, of each of the following conditions
                                        (any or all of which may be waived in writing by the Purchaser, in whole or in part,
                                        to the extent permitted by applicable Law and Section 11.3 of the Stalking Horse
                                        Purchase Agreement):
                                                (i) except as set forth in clause (ii) below, the representations and
                                                 warranties of each Seller contained in the Stalking Horse Purchase
                                                 Agreement shall be true and correct (without giving effect to any limitation
                                                 as to “materiality” or “Material Adverse Effect” set forth therein) as of the
                                                 Closing Date as if made on and as of the Closing Date (other than for such
                                                 representations and warranties that are made as of a specific date which
                                                 shall be so true and correct as of such date), except for such failures to be
                                                 true and correct as would not reasonably be expected to have, individually
                                                 or in the aggregate, a Material Adverse Effect, and (ii) the representations
                                                 and warranties of each Seller contained in Section 4.1, Section 4.3, and
                                                 Section 4.10 of the Stalking Horse Purchase Agreement shall be true and
                                                 correct in all material respects (without giving effect to any limitation as
                                                 to “materiality” set forth therein) as of the Closing Date as if made on and
                                                 as of the Closing Date (other than for any such representations and
                                                 warranties that are made as of a specific date which shall be so true and
                                                 correct in all material respects as of such date) and, in each case, the
                                                 Purchaser shall have received a certificate signed by an authorized officer
                                                 of each Seller, dated the Closing Date, to the foregoing effect;
                                                Since the Execution Date, there shall not have occurred any event,
                                                 circumstance, change, occurrence or state of facts that, individually or
                                                 together with all other event, circumstance, change, occurrence or state of
26132025.1

                                                                15
                      Case 20-10566-MFW      Doc 23         Filed 03/09/20         Page 16 of 32




             Agreement Provision                           Summary Description
                                       facts, has had, or would reasonably be expected to have, a Material
                                       Adverse Effect, and the Purchaser shall have received a certificate signed
                                       by an authorized officer of each Seller, dated the Closing Date, to the
                                       forgoing effect;
                                      each Seller shall have performed and complied in all material respects with
                                       all obligations and agreements required in this Agreement to be performed
                                       or complied with by the Sellers on or prior to the Closing Date, and the
                                       Purchaser shall have received a certificate signed by an authorized officer
                                       of each Seller, dated the Closing Date, to the forgoing effect;
                                      the Sellers shall have delivered, or caused to be delivered, to the Purchaser
                                       or the other applicable parties all of the items set forth in Section 3.2 of the
                                       Stalking Horse Purchase Agreement;
                                      no “Default” under the DIP Credit Agreement or “Event of Default” under
                                       the DIP Credit Agreement shall have occurred and be continuing;
                                      Purchaser and Prepetition Term Loan Agent shall have completed their
                                       legal, tax, accounting and business due diligence of the Sellers and the
                                       results thereof shall be satisfactory to Purchaser and the Prepetition Term
                                       Loan Agent in their sole discretion; provided, the condition in this Section
                                       9.3(g) of the Stalking Horse Purchase Agreement shall be deemed satisfied
                                       if Purchaser has not terminated this Agreement pursuant to Section 3.4(o)
                                       of the Stalking Horse Purchase Agreement by the hearing on the Bid
                                       Procedures;
                                      the DIP Agent, the DIP Lenders, the Prepetition Term Loan Agent and the
                                       Prepetition Term Loan Lenders and their respective Related Parties shall
                                       have received full and final releases from the Sellers’ estates by virtue of
                                       the Sale Order, the Final Order (as defined in the DIP Credit Agreement)
                                       or otherwise; and
                                      the period to challenge or contest the validity, amount, perfection, or
                                       priority of the claims and liens of the Prepetition Term Loan Agent and
                                       the Prepetition Term Loan Lenders under the Prepetition Term Loan
                                       Agreement shall have expired with no such challenge or contest having
                                       been asserted, or any such challenge or contest having been resolved to the
                                       satisfaction of the Purchaser in its sole and absolute discretion.
                                      (i) except as set forth in clause (ii) below, the representations and
                                       warranties of each Seller contained in the Stalking Horse Purchase
                                       Agreement shall be true and correct (without giving effect to any limitation
                                       as to “materiality” or “Material Adverse Effect” set forth therein) as of the
                                       Closing Date as if made on and as of the Closing Date (other than for such
                                       representations and warranties that are made as of a specific date which
                                       shall be so true and correct as of such date), except for such failures to be
                                       true and correct as would not reasonably be expected to have, individually
                                       or in the aggregate, a Material Adverse Effect, and (ii) the representations
                                       and warranties of each Seller contained in Section 4.1, Section 4.3, and
                                       Section 4.10 of the Stalking Horse Purchase Agreement shall be true and
                                       correct in all material respects (without giving effect to any limitation as
                                       to “materiality” set forth therein) as of the Closing Date as if made on and
                                       as of the Closing Date (other than for any such representations and
                                       warranties that are made as of a specific date which shall be so true and
                                       correct in all material respects as of such date) and, in each case, the
                                       Purchaser shall have received a certificate signed by an authorized officer
                                       of each Seller, dated the Closing Date, to the foregoing effect;

26132025.1

                                                       16
                        Case 20-10566-MFW             Doc 23         Filed 03/09/20         Page 17 of 32




               Agreement Provision                                    Summary Description
                                               Since the Execution Date, there shall not have occurred any event,
                                                circumstance, change, occurrence or state of facts that, individually or
                                                together with all other event, circumstance, change, occurrence or state of
                                                facts, has had, or would reasonably be expected to have, a Material
                                                Adverse Effect, and the Purchaser shall have received a certificate signed
                                                by an authorized officer of each Seller, dated the Closing Date, to the
                                                forgoing effect;
                                               each Seller shall have performed and complied in all material respects with
                                                all obligations and agreements required in this Agreement to be performed
                                                or complied with by the Sellers on or prior to the Closing Date, and the
                                                Purchaser shall have received a certificate signed by an authorized officer
                                                of each Seller, dated the Closing Date, to the forgoing effect;
                                               the Sellers shall have delivered, or caused to be delivered, to the Purchaser
                                                or the other applicable parties all of the items set forth in Section 3.2 of the
                                                Stalking Horse Purchase Agreement;
                                               no “Default” under the DIP Credit Agreement or “Event of Default” under
                                                the DIP Credit Agreement shall have occurred and be continuing;
                                               Purchaser and Prepetition Term Loan Agent shall have completed their
                                                legal, tax, accounting and business due diligence of the Sellers and the
                                                results thereof shall be satisfactory to Purchaser and the Prepetition Term
                                                Loan Agent in their sole discretion; provided, the condition in Section 9.3
                                                of the Stalking Horse Purchase Agreement shall be deemed satisfied if
                                                Purchaser has not terminated this Agreement pursuant to Section 3.4(o) of
                                                the Stalking Horse Purchase Agreement by the hearing on the Bid
                                                Procedures;
                                               the DIP Agent, the DIP Lenders, the Prepetition Term Loan Agent and the
                                                Prepetition Term Loan Lenders and their respective Related Parties shall
                                                have received full and final releases from the Sellers’ estates by virtue of
                                                the Sale Order, the Final DIP Order (as defined in the DIP Credit
                                                Agreement) or otherwise; and
                                                the period to challenge or contest the validity, amount, perfection, or
                                                 priority of the claims and liens of the Prepetition Term Loan Agent and
                                                 the Prepetition Term Loan Lenders under the Prepetition Term Loan shall
                                                 have expired with no such challenge or contest having been asserted, or
                                                 any such challenge or contest having been resolved to the satisfaction of
                                                 the Purchaser in its sole and absolute discretion.
                                       See Stalking Horse Purchase Agreement, at § 9.3.
             Conditions Precedent to   The obligations of the Sellers to consummate the Closing are subject to the
             Obligations of Sellers    satisfaction, on or prior to the Closing Date, of each of the following conditions
                                       (any or all of which may be waived in writing by the Sellers, in whole or in part, to
                                       the extent permitted by applicable Law and Section 11.3 of the Stalking Horse
                                       Purchase Agreement):
                                               the representations and warranties of the Purchaser contained in this
                                                Agreement shall be true and correct in all material respects (without giving
                                                effect to any limitation as to “materiality” set forth therein) as of the
                                                Closing Date as if made on and as of the Closing Date (other than for such
                                                representations and warranties that are made as of a specific date which
                                                shall be so true and correct in all material respects as of such date), and the
                                                Sellers shall have received a certificate signed by an authorized person of
                                                the Purchaser, dated the Closing Date, to the foregoing effect;
                                               the Purchaser shall have performed and complied in all material respects
26132025.1

                                                                17
                          Case 20-10566-MFW            Doc 23         Filed 03/09/20         Page 18 of 32




               Agreement Provision                                  Summary Description
                                                with all obligations and agreements required by this Agreement to be
                                                performed or complied with by the Purchaser on or prior to the Closing
                                                Date, and the Sellers shall have received a certificate signed by an
                                                authorized person of the Purchaser, dated the Closing Date, to the
                                                foregoing effect;
                                               the Purchaser shall have delivered, or caused to be delivered, to the Sellers
                                                (or at the direction of the Sellers) or the applicable third party, as
                                                applicable, all of the items set forth in Section 3.3 of the Stalking Horse
                                                Purchase Agreement;
                                               the Purchaser shall have delivered the Credit Bid Amount in accordance
                                                with Sections 2.1 and 3.3(a) of the Stalking Horse Purchase Agreement;
                                                and
                                              the Purchaser shall have delivered the Excluded Cash Deficiency Amount,
                                               if any, and the DIP Repayment Amount in accordance with Sections 2.1,
                                               3.3(f), and 3.3(g) of the Stalking Horse Purchase Agreement.
                                       See Stalking Horse Purchase Agreement, at § 9.2.
             Representations and       The Stalking Horse Purchase Agreement contains customary representations and
             Warranties of Sellers     warranties, including, but not limited to, representations of Seller regarding: (a)
                                       organization and qualification; (b) authority relative to the Stalking Horse Purchase
                                       Agreement; (c) conflicts; consents and approvals; (d) ordinary course of business;
                                       (e) litigation; (f) Intellectual Property; (g) material contracts; (h) permits; (i) brokers
                                       and finders; (j) title to assets; (k) real property; (l) compliance with law; (m) tax
                                       returns; taxes; (n) benefit plans; (o) labor matters; (p) insurance policies; (q)
                                       environmental matters; (r) inventory, (s) financial statements; (t) gift cards; and (u)
                                       affiliate transactions. See Stalking Horse Purchase Agreement, at § 4.
             Representations and       The Stalking Horse Purchase Agreement contains customary representations and
             Warranties of Purchaser   warranties by the Buyer, including representations of Buyer regarding: (a)
                                       organization and qualification; (b) authority relative to the Stalking Horse Purchase
                                       Agreement; (c) conflicts; consents and approvals; (d) litigation; (e) brokers and
                                       finders; (f) financing and adequate assurance; (g) certain arrangements, and (h)
                                       investigation. See Stalking Horse Purchase Agreement, at § 5.
             Other Covenants           The Stalking Horse Purchase Agreement requires, among other things, Sellers to:
                                       conduct Sellers’ Business in the ordinary course of business; (b) maintain in full
                                       force and effect the insurance policies; (c) use commercially reasonable efforts to
                                       consummate the Transactions.

                                       The Stalking Horse Purchase Agreement also contains customary provisions
                                       regarding, among other things, access, publicity, responsibility for tax liability,
                                       commercially reasonable efforts, preservation of rights, delivery of certain financial
                                       information, and confidential information. See Stalking Horse Purchase
                                       Agreement, at § 8.1–8.15.


         II.       The Bidding Procedures.

                   16.      To optimally and expeditiously solicit, receive, and evaluate bids in a fair and

         accessible manner, the Debtors have developed and proposed the Bidding Procedures, attached as


26132025.1

                                                                 18
                        Case 20-10566-MFW               Doc 23        Filed 03/09/20       Page 19 of 32




         Schedule 1 to the Bidding Procedures Order. The following describes the salient points of the

         Bidding Procedures and discloses certain information required pursuant to Local Rule 6004-1:5

                          (a)      Bid Requirements (Local Bankr. R. 6004-1(c)(i)(A), (B)). Any bid by an
                                   Acceptable Bidder must be submitted in writing and satisfy the following
                                   requirements, in each case, to the satisfaction of the Debtors:

                                   (i)      Purpose. The Bid must clearly identify the following: (i) the
                                            particular Assets, or the portion thereof identified with reasonable
                                            specificity to be acquired; and (ii) the liabilities and obligations to
                                            be assumed, including any debt to be assumed.

                                   (ii)     Deposit. Each Bid must be accompanied by a cash deposit in the
                                            amount equal to 10% of the aggregate cash portion of the purchase
                                            price of the Bid to be held in an interest-bearing escrow account to
                                            be identified and established by the Debtors (the “Deposit”);
                                            provided that the Stalking Horse Bidder will not be required to
                                            provide a deposit with respect to the Stalking Horse Purchase
                                            Agreement.

                                   (iii)    Total Consideration. Each Bid must identify the form and amount
                                            of the total consideration to be provided to the Debtors in cash and
                                            non-cash components to be paid, including assumed liabilities (the
                                            “Bid Value”).

                                   (iv)     Minimum Bid. The Bid Value proposed by each Bid (or sum of
                                            Bids for different assets) must be equal to, or exceed, the sum of
                                            (i) $300,000,000; plus (ii) the DIP Repayment Amount; plus (iii)
                                            cash consideration in an amount sufficient, together with cash and
                                            cash equivalents that are Excluded Assets, to fund the Wind-Down
                                            Budget attached as Exhibit A to the Stalking Horse Purchase
                                            Agreement; plus (iv) cash or assumption of those Assumed
                                            Liabilities in the Stalking Horse Purchase Agreement that the
                                            Stalking Horse Bidder has agreed to pay or assume (including all
                                            Cure Costs with respect to any Assigned Contract; and plus (v) the
                                            minimum overbid amount of $250,000; provided, however, that in
                                            determining the Bid Value, the Debtors will not be limited to
                                            evaluating the dollar amount of a Bid, but may also consider factors
                                            including, but not limited to, the liabilities and other obligations to
                                            be performed or assumed by the Potential Bidder, the additional
                                            administrative and prepetition claims likely to be created by such

         5   This summary is qualified in its entirety by the Bidding Procedures attached as Schedule 1 to the Bidding
             Procedures Order. All capitalized terms that are used in this summary but not otherwise defined herein shall have
             the meanings given to such terms in the Bidding Procedures. To the extent there are any conflicts between this
             summary and the Bidding Procedures, the terms of the Bidding Procedures shall govern.

26132025.1

                                                                 19
             Case 20-10566-MFW       Doc 23        Filed 03/09/20   Page 20 of 32




                            Bid in relation to other Bids, the proposed revisions to the Stalking
                            Horse Purchase Agreement, and other factors affecting the speed,
                            certainty and value of the proposed transactions.

                   (v)      Marked Agreement. Each Bid must include a signed asset purchase
                            agreement, together with all exhibits and schedules thereto, the form
                            of which will be provided to any Potential Bidder before the Bid
                            Deadline, along with a redline version of such agreement relative to
                            the Stalking Horse Purchase Agreement, pursuant to which the
                            Qualified Bidder proposes to effectuate the Transaction
                            (collectively, the “Transaction Documents”).

                   (vi)     Tax Structure. The Bid must specify with particularity its tax
                            structure, including whether it is intended to be structured in a tax-
                            free manner or if the Debtors, under the Bid, will incur any
                            incremental tax liabilities. The Bid must also identify the structure
                            proposed for undertaking the Transaction, including the specific
                            assets of the Debtors being acquired and liabilities being assumed,
                            the proposed steps to accomplish such acquisition, and any
                            financial, legal, or tax considerations upon which the Bid’s proposed
                            structure relies.

                   (vii)    Sources of Financing. To the extent that a Bid is not accompanied
                            by evidence of the Bidder’s capacity to consummate the proposed
                            Transaction(s) set forth in its Bid with cash on hand, each Bid must
                            contain written evidence of a commitment for financing or other
                            evidence of the ability to consummate the Transaction at the
                            Purchase Price (including sufficient financial or other information
                            to establish adequate assurance of future performance pursuant to
                            section 365(f)(2) of the Bankruptcy Code and, if applicable, section
                            365(b)(3) of the Bankruptcy Code to the non-Debtor counterparties
                            to any executory contracts and unexpired leases to be assumed by
                            the Debtors and assigned to the Potential Bidder in connection with
                            the proposed transaction) satisfactory to the Debtors in their
                            reasonable discretion, after consultation with the Consultation
                            Parties, with appropriate contact information for such financing
                            sources.

                   (viii)   No Financing Approval or Diligence Outs. A Bid shall not be
                            conditioned on the obtaining or the sufficiency of financing or any
                            internal approval, or on the outcome or review of due diligence, but
                            may be subject to the accuracy at the closing of specified
                            representations and warranties or the satisfaction at the closing of
                            specified conditions.

                   (ix)     Authorization. Each Bid must contain evidence that the Acceptable
                            Bidder has obtained authorization or approval from its board of
26132025.1

                                              20
             Case 20-10566-MFW       Doc 23       Filed 03/09/20   Page 21 of 32




                           directors (or a comparable governing body acceptable to the
                           Debtors) with respect to the submission of its Bid and the
                           consummation of the Transactions contemplated in such Bid.

                   (x)     Disclaimer of Fees. Each Bid must disclaim any right to receive a
                           fee analogous to any break-up fee, termination fee, expense
                           reimbursement or similar type of payment.

                   (xi)    Identity. Each Bid must fully disclose the identity of each entity
                           that will be bidding or otherwise participating in connection with
                           such Bid (including each equity holder or other financial backer of
                           the Acceptable Bidder, including if such Acceptable Bidder is an
                           entity formed for the purpose of consummating the proposed
                           Transaction contemplated by such Bid), and the complete terms of
                           any such participation. Under no circumstances shall any
                           undisclosed principals, equity holders, or financial backers be
                           associated with any Bid. Each Bid must also include contact
                           information for the specific person(s) and counsel whom the
                           Debtors’ Advisors should contact regarding such Bid. Nothing
                           herein shall preclude multiple Acceptable Bidders from submitting
                           a joint Bid, subject to the Debtors’ prior written consent to such
                           submission and the disclosure requirements set forth herein.

                   (xii)   Consent to Jurisdiction. The Bidder must submit to the jurisdiction
                           of the Court and waive any right to a jury trial in connection with
                           any disputes relating to Debtors’ qualification of Bids, the Auction,
                           the construction and enforcement of these Bidding Procedures, and
                           the Transaction documents and the closing, as applicable.

                   (xiii) No Collusion. The Bidder must acknowledge in writing (i) that it
                          has not engaged in any collusion with respect to any Bids or the
                          Transaction, specifying that it did not agree with any Acceptable
                          Bidders, Potential Bidders, or other interested third parties to control
                          price or exert undue influence process; and (ii) agree not to engage
                          in any such collusion or undue influence with respect to any Bids,
                          the Auction, the Transaction, or the sale process

                   (xiv)   Good Faith Offer. The Bid must constitute a good faith, bona fide
                           offer to effectuate the Transaction.

                   (xv)    As-Is, Where-Is.         Each Bid must include a written
                           acknowledgement and representation that the Potential Bidder: (1)
                           has had an opportunity to conduct any and all due diligence
                           regarding the Purchased Assets prior to making its offer; (2) has
                           relied solely upon its own independent review, investigation, and/or
                           inspection of any documents and/or the Purchased Assets in making
                           its Bid; and (3) did not rely upon any written or oral statements,
26132025.1

                                             21
             Case 20-10566-MFW       Doc 23       Filed 03/09/20    Page 22 of 32




                           representations, promises, warranties, or guaranties whatsoever,
                           whether express, implied by operation of law, or otherwise,
                           regarding the Purchased Assets or the completeness of any
                           information provided in connection therewith or the Auction, except
                           as expressly stated in the Bid Documents

              (b)   Right to Credit Bid. The Stalking Horse Bidder shall be entitled to credit
                    bid.

              (c)   The Auction. If one or more Qualified Bids is received by the Bid
                    Deadline, the Debtors will conduct an auction (the “Auction”) to determine
                    the highest or otherwise best bid with respect to the Purchased Assets. The
                    Auction will commence on May 12, 2020 at 10:00 a.m. (prevailing
                    Eastern Time) or on such other date and/or at such other location as
                    determined by the Debtors, in consultation with the Committee, the DIP
                    Agent, and the Stalking Horse Bidder (the “Auction Date”).

              (d)   Bidding Increments (Local Bankr. R. 6004-1(c)(i)(C)). Any Overbid
                    following the Initial Minimum Overbid or following any subsequent
                    Prevailing Highest Bid (as defined herein) shall be in increments of at least
                    $250,000 in cash; provided, however, that the Stalking Horse Bidder may
                    satisfy the minimum bid increment requirement by credit bidding at least
                    $250,000 of outstanding Prepetition Term Loan Obligations that do not
                    already form a part of the purchase price under the Stalking Horse Purchase
                    Agreement.

              (e)   Backup Bidder (Local Bankr. R. 6004-1(c)(i)(E)). If a Successful Bidder
                    fails to consummate a proposed transaction because of a breach by such
                    Successful Bidder, the Debtors will not have any obligation to return the
                    Deposit deposited by such Successful Bidder, which may be retained by the
                    Debtors as liquidated damages, in addition to any and all rights, remedies,
                    or causes of action that may be available to the Debtors, and the Debtors
                    shall be free to consummate the proposed transaction with the applicable
                    backup bidder (the “Backup Bidder”) without the need for an additional
                    hearing or order of the Court.

              (f)   Highest or Otherwise Best Bid. The determination of which Qualified Bid
                    constitutes the Baseline Bid, and which Qualified Bid constitutes the
                    highest or otherwise best bid such that it is the Winning Bid, shall take into
                    account any factors the Debtors reasonably deem relevant to the value of
                    the Qualified Bid to the Debtors’ estates, including, among other things: (a)
                    the type and amount of Assets sought to be purchased in the Bid; (b) the
                    amount and nature of the total consideration; (c) the likelihood of the
                    Bidder’s ability to close a transaction and the timing thereof; (d) the net
                    economic effect of any changes to the value to be received by the Debtors’
                    estates from the transaction contemplated by the Baseline Bid; (e) the
                    projected percentage recovery to general unsecured creditors pursuant to
26132025.1

                                             22
                      Case 20-10566-MFW           Doc 23       Filed 03/09/20   Page 23 of 32




                                such Qualified Bid, (f) whether administrative, priority, and secured claims
                                will be paid in full; (g) the tax consequences of such Qualified Bid; (h) the
                                assumption of obligations, including contracts and leases; (i) the cure
                                amounts to be paid; and (j) the impact on employees, including the number
                                of employees proposed to be transferred and employee-related obligations
                                to be assumed, including the assumption of collective bargaining
                                agreements

                        (g)     Reservation of Rights (Local Bankr. R. 6004-1(c)(i)(D)). The Debtors
                                reserve the right, in their reasonable discretion and subject to the exercise
                                of their business judgment, after consultation with the Consultation Parties,
                                to alter or terminate these Bid Procedures, to alter or modify any Auction
                                rules or procedures, to waive terms and conditions set forth herein with
                                respect to all potential bidders, extend the deadlines set forth herein, alter
                                the assumptions set forth herein, and/or to terminate discussions with any
                                and all prospective acquirers and investors at any time and without
                                specifying the reasons therefor, in each case in any manner that will best
                                promote the goals of the bidding process, or impose, at or prior to the
                                conclusion of the Auction, additional customary terms and conditions on
                                the sale of the Assets; provided that the Debtors shall only be permitted to
                                modify or amend the terms of the Stalking Horse Purchase Agreement in
                                accordance with the applicable Stalking Horse Purchase Agreement.

                17.     Importantly, the Bidding Procedures recognize the Debtors’ fiduciary obligations

         to maximize sale value, and, as such, do not impair the Debtors’ ability to consider all Qualified

         Bids, and, as noted, preserve the Debtors’ right to modify the Bidding Procedures as necessary or

         appropriate to maximize value for the Debtors’ estates.

         III.   Form and Manner of Sale Notice.

                18.     Upon entry of the Bidding Procedures Order, or as soon as reasonably practicable

         thereafter, the Debtors will cause the Sale Notice to be served on the following parties or their

         respective counsel, if known: (a) the U.S. Trustee; (b) counsel to the Stalking Horse Bidder;

         (c) counterparties to the executory contracts and unexpired leases of nonresidential property (the

         “Contract Counterparties”), if known; (d) all parties who are known or reasonably believed, after

         reasonable inquiry, to have asserted any lien, encumbrance, claim, or interest in the Assets; (e) the

         Internal Revenue Service; (f) all applicable state and local taxing authorities; (g) all the Debtors’

26132025.1

                                                          23
                       Case 20-10566-MFW            Doc 23     Filed 03/09/20     Page 24 of 32




         other creditors; (h) each governmental agency that is an interested party with respect to the Sale

         and transactions proposed thereunder; and (j) all parties that have requested or that are required to

         receive notice pursuant to Bankruptcy Rule 2002. In addition, the Debtors will also publish an

         abbreviated    version   of   the   Sale    Notice     on   their   restructuring   website,   https://

         https://cases.primeclerk.com/bluestem/ (the “Case Website”).

                19.     The Debtors respectfully submit that the Sale Notice is reasonably calculated to

         provide all interested parties with timely and proper notice of the proposed Sale, including: (a) the

         date, time, and place of the Auction; (b) the Bidding Procedures; (c) the deadline for filing

         objections to the Sale and entry of the Sale Order, and the date, time, and place of the Sale Hearing;

         (d) instructions for promptly obtaining a copy of the Stalking Horse Purchase Agreement;

         (e) a description of the Sale as being free and clear of liens, claims, interests, and other

         encumbrances, with all such liens, claims, interests, and other encumbrances attaching with the

         same validity and priority to the Sale proceeds; and (f) notice of the proposed assumption and

         assignment of the Contracts to the Stalking Horse Bidder pursuant to the Stalking Horse Purchase

         Agreement (or to another Successful Bidder arising from the Auction, if any).

                20.     The Debtors further submit that notice of this Motion and the related hearing to

         consider entry of the Bidding Procedures Order, coupled with service of the Sale Notice and the

         Cure Notice (where applicable), as provided for herein, constitutes good and adequate notice of

         the Sale and the proceedings with respect thereto in compliance with, and satisfaction of, the

         applicable requirements of Bankruptcy Rule 2002. The Debtors propose that no other or further

         notice of the Sale shall be required. Accordingly, the Debtors request that this Court approve the

         form and manner of the Sale Notice.




26132025.1

                                                          24
                      Case 20-10566-MFW           Doc 23        Filed 03/09/20   Page 25 of 32




         IV.    Summary of the Assumption Procedures.

                21.     The Debtors are also seeking approval of certain procedures to facilitate the fair

         and orderly assumption and assignment of the Contracts in connection with the Sale

         (the “Assumption Procedures”). Because the Bidding Procedures Order sets forth the Assumption

         Procedures in detail, they are not restated herein. Generally, however, the Assumption Procedures:

         (a) outline the process by which the Debtors may serve notice to certain Contract Counterparties

         regarding the proposed assumption and assignment and related cure amounts, if any, informing

         such parties of their right and the procedures to object thereto; and (b) establish objection and other

         relevant deadlines and the manner for resolving disputes relating to the assumption and assignment

         of the Contracts to the extent necessary.

                                                     Basis for Relief

         I.     The Relief Sought in the Bidding Procedures Order Is in the Best Interests of the
                Debtors’ Estates and Should Be Approved.

                22.     Courts have made clear that a debtor’s business judgment is entitled to substantial

         deference with respect to the procedures to be used in selling an estate’s assets. See, e.g., In re

         Culp, 550 .R. 683, 697 (D. Del. 2015) (“In determining whether to authorize use, sale or lease of

         property of the estate under Section 363, courts require the [Debtor] to show that a sound business

         purpose justifies such actions. If the [Debtor’s] decision evidences a sound business purpose, then

         the Bankruptcy Court should approve the sale.”) (quoting In re Montgomery Ward Holding Corp.,

         242 B.R. 147, 153 (D. Del. 1999)); In re Schipper, 933 F.2d 513, 515 (7th Cir. 1991) (“Under

         Section 363, the debtor in possession can sell property of the estate . . . if he has an ‘articulated

         business justification’” (internal citations omitted)); In re Martin, 91 F.3d 389, 395 (3d Cir. 1996)

         (quoting In re Schipper); see also In re Integrated Resources, Inc., 147 B.R. 650, 656–7 (S.D.N.Y.

         1992) (noting that bidding procedures that have been negotiated by a trustee are to be reviewed

26132025.1

                                                           25
                      Case 20-10566-MFW            Doc 23       Filed 03/09/20    Page 26 of 32




         according to the deferential “business judgment” standard, under which such procedures and

         arrangements are “presumptively valid”).

                23.     The paramount goal in any proposed sale of property of the estate is to maximize

         the proceeds received by the estate. See In re Adams Res. Expl. Corp., No. 17-10866 (KG), at 12

         (Bankr. D. Del. 2017) (“The relief requested in the Sale Motion is a necessary and appropriate step

         toward enabling the Debtor to maximize the value of its bankruptcy estate, and it is in the best

         interests of the Debtor, its estate and its creditors.”); In re Mushroom Transp. Co., 382 F.3d 325,

         339 (3d Cir 2004) (debtor-in-possession “had a fiduciary duty to protect and maximize the estate’s

         assets”); In re Edwards, 228 B.R. 552, 561 (Bankr. E.D. Pa. 1998) (“The purpose of procedural

         bidding orders is to facilitate an open and fair public sale designed to maximize value for the

         estate.”); In re Food Barn Stores, Inc., 107 F.3d 558, 564–65 (8th Cir. 1997) (in bankruptcy sales,

         “a primary objective of the Code [is] to enhance the value of the estate at hand”); Integrated

         Resources, 147 B.R. at 659 (“[I]t is a well-established principle of bankruptcy law that the

         objective of the bankruptcy rules and the trustee’s duty with respect to such sales is to obtain the

         highest price or greatest overall benefit possible for the estate.”) (internal citations omitted).

                24.     To that end, courts uniformly recognize that procedures intended to enhance

         competitive bidding are consistent with the goal of maximizing the value received by the estate

         and therefore are appropriate in the context of bankruptcy transactions. See, e.g., In re Dura Auto,

         Sys., 379 B.R. 257, 263 (Bankr. D. Del. 2007); Integrated Resources, 147 B.R. at 659 (bidding

         procedures “are important tools to encourage bidding and to maximize the value of the debtor’s

         assets”); In re Fin. News Network, Inc., 126 B.R. 152, 156 (Bankr. S.D.N.Y. 1991)

         (“court-imposed rules for the disposition of assets . . . [should] provide an adequate basis for

         comparison of offers, and [should] provide for a fair and efficient resolution of bankrupt estates”).


26132025.1

                                                           26
                       Case 20-10566-MFW               Doc 23        Filed 03/09/20       Page 27 of 32




                 25.      The Debtors believe that the proposed Bidding Procedures will promote active

         bidding from seriously interested parties and will elicit the highest or otherwise best offers

         available for the Assets. The proposed Bidding Procedures will allow the Debtors to conduct the

         Sale in a controlled, fair, and open fashion that will encourage participation by financially capable

         bidders who will offer the best package for the Assets and who can demonstrate the ability to close

         a transaction. Specifically, the Bidding Procedures contemplate an open auction process with

         minimum barriers to entry and provide potential bidding parties with sufficient time to perform

         due diligence and acquire the information necessary to submit a timely and well-informed bid.

                 26.      At the same time, the Bidding Procedures provide the Debtors with a robust

         opportunity to consider competing bids and select the highest or otherwise best offer for the

         completion of the Sale. Entering into the Stalking Horse Purchase Agreement with the Stalking

         Horse Bidder ensures that the Debtors obtain fair market value by setting a minimum purchase

         price for the Assets that will be tested in the marketplace. As such, creditors of the Debtors’ estates

         can be assured that the consideration obtained will be fair and reasonable and at or above market.

                 27.      The Debtors submit that the proposed Bidding Procedures will encourage

         competitive bidding, are appropriate under the relevant standards governing auction proceedings

         and bidding incentives in bankruptcy proceedings, and are consistent with other procedures

         previously approved by this District and others. See e.g., In re Forever 21, Inc., No. 19-12122

         (MFW) (Bankr. D. Del. Feb. 4, 2020); In re PES Holdings, LLC, No. 19-11626 (KG) (Bankr. D.

         Del. Nov. 14, 2019); In re Barneys New York, Inc., No. 19-36300 (CGM) (Bankr. S.D.N.Y. Aug.

         6, 2019); In re Z Gallerie, LLC, No. 19-10488 (KBO) (Bankr. D. Del. Mar. 11, 2019); In re Things

         Remembered, Inc., No. 19-10234 (KG) (Bankr. D. Del. Feb. 21, 2019).6



         6   Because of the voluminous nature of the orders cited herein, such orders have not been attached to this motion.
26132025.1

                                                                27
                          Case 20-10566-MFW               Doc 23        Filed 03/09/20      Page 28 of 32




                   28.      Accordingly, for all of the foregoing reasons, the Debtors believe that the Stalking

         Horse Purchase Agreement and the Bidding Procedures: (a) will encourage robust bidding for the

         assets; (b) are consistent with other procedures previously approved by courts in this District; and

         (c) are appropriate under the relevant standards governing auction proceedings and bidding

         incentives in bankruptcy proceedings and should be approved.

         II.       The Form and Manner of the Sale Notice Should Be Approved.

                   29.      Pursuant to Bankruptcy Rule 2002(a), the Debtors are required to provide creditors

         with 21 days’ notice of the Sale Hearing. Pursuant to Bankruptcy Rule 2002(c), such notice must

         include the time and place of the Auction and the Sale Hearing and the deadline for filing any

         objections to the relief requested herein.

                   30.      As noted above, upon entry of the Bidding Procedures Order, or as soon as

         reasonably practicable thereafter, the Debtors will serve the Sale Notice upon the following parties

         or their respective counsel, if known: (a) the U.S. Trustee; (b) the Committee; (c) the Stalking

         Horse Bidder; (d) the Contract Counterparties; (e) all parties who have expressed a written interest

         in some or all of the Assets; (f) all parties who are known or reasonably believed, after reasonable

         inquiry, to have asserted any lien, encumbrance, claim, or other interest in the Assets; (g) the

         Internal Revenue Service; (h) all applicable state and local taxing authorities; (i) all the Debtors’

         other creditors; (j) each governmental agency that is an interested party with respect to the Sale

         and transactions proposed thereunder; and (k) any party that has requested notice pursuant to

         Bankruptcy Rule 2002. The Debtors shall also publish an abbreviated version of the Sale Notice

         on the Case Website.




               Copies of these orders are available upon request of the Debtors’ counsel.

26132025.1

                                                                   28
                      Case 20-10566-MFW            Doc 23       Filed 03/09/20    Page 29 of 32




                31.     The Debtors submit that notice of this motion and the related hearing to consider

         entry of the Bidding Procedures Order, coupled with service of the Sale Notice as provided for

         herein, constitutes good and adequate notice of the Sale and the proceedings with respect thereto

         in compliance with, and satisfaction of, the applicable requirements of Bankruptcy Rule 2002.

         Accordingly, the Debtors request that this Court approve the form and manner of the Sale Notice.

         III.   The Debtors Intend to Seek Approval of the Sale as an Exercise of Sound Business
                Judgment at the Sale Hearing.

                32.     Section 363(b)(1) of the Bankruptcy Code provides that a debtor, “after notice and

         a hearing, may use, sell or lease, other than in the ordinary course of business, property of the

         estate.” A sale of the debtor’s assets should be authorized pursuant to section 363 of the

         Bankruptcy Code if a sound business purpose exists for the proposed transaction. See, e.g., In re

         Martin, 91 F.3d 389, 395 (3d. Cir. 1996) (“Under Section 363, the debtor in possession can sell

         property of the estate . . . if he has an ‘articulated business justification’ . . . .”); see also In re

         Schipper, 933 F.2d 513, 515 (7th Cir. 1991) (same); In re Abbotts Dairies of Pennsylvania,

         Inc.,788 F.2d 143 (3rd Cir. 1986); Stephens Indus., Inc. v. McClung, 789 F. 2d 386, 390 (6th Cir.

         1986); Comm. of Equity Sec. Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063, 1070

         (2d Cir. 1983); In re Telesphere Commc’s, Inc., 179 B.R. 544, 552 (Bankr. N.D. Ill. 1999); In re

         Delaware & Hudson Railway Co., 124 B.R. 169, 176 (D. Del. 1991)). The Delaware & Hudson

         Railway court rejected the pre-Code “emergency” or “compelling circumstances” standard, finding

         the “sound business purpose” standard applicable and, discussing the requirements of that test

         under McClung and Lionel, observing:

                        A non-exhaustive list of factors to consider in determining if there
                        is a sound business purpose for the sale include: the proportionate
                        value of the asset to the estate as a whole; the amount of elapsed
                        time since the filing; the likelihood that a plan of reorganization will
                        be proposed and confirmed in the near future; the effect of the

26132025.1

                                                           29
                         Case 20-10566-MFW         Doc 23       Filed 03/09/20   Page 30 of 32




                          proposed disposition of the future plan of reorganization; the
                          amount of proceeds to be obtained from the sale versus appraised
                          values of the Property; and whether the asset is decreasing or
                          increasing in value.

         124 B.R. at 176.

                 33.      The Delaware & Hudson Railway court further held that “[o]nce a court is satisfied

         there is a sound business reason or an emergency justifying the pre-confirmation sale, the court

         must also determine that the trustee has provided the interested parties with adequate and

         reasonable notice, that the sale price is fair and reasonable and that the Buyer is proceeding in good

         faith.” Id.

                 34.      Once the Debtors articulate a valid business justification, “[t]he business judgment

         rule ‘is a presumption that in making the business decision the directors of a corporation acted on

         an informed basis, in good faith,’ and in the honest belief that the action was in the best interests

         of the company.” In re S.N.A. Nut Co., 186 B.R. 98, 102 (Bankr. N.D. Ill 1995) (citations omitted);

         In re Filene’s Basement, LLC, 11-13511 (KJC), 2014 WL 1713416, at *12 (Bankr. D. Del. Apr.

         29, 2014) (“If a valid business justification exists, then a strong presumption follows that the

         agreement at issue was negotiated in good faith and is in the best interests of the estate”) (citations

         omitted); Integrated Res., 147 B.R. at 656; In re Johns-Manville Corp., 60 B.R. 612, 615–16

         (Bankr. S.D.N.Y. 1986) (“a presumption of reasonableness attaches to a debtor’s management

         decisions.”).

                 35.      At the Sale Hearing, the Debtors intend to demonstrate that a sound business

         purpose exists for the Sale free and clear of all encumbrances, due and adequate notice has been

         provided, the purchase price reflects fair value, and the transaction has been proposed in good faith

         without collusion or undue influence, and relief under Bankruptcy Rules 6004(h) and 6004(d),



26132025.1

                                                           30
                      Case 20-10566-MFW           Doc 23          Filed 03/09/20   Page 31 of 32




         among other things. The Debtors reserve the right to submit supplemental materials, including

         declarations, in connection with the Sale Hearing.

                                                        Notice

                36.     The Debtors will provide notice of this motion to: (a) the United States Trustee for

         the District of Delaware; (b) the holders of the thirty largest unsecured claims against the Debtors

         (on a consolidated basis); (c) counsel to the DIP Agent; (d) counsel to the Term Loan Agent;

         (e) counsel to Bluestem Group, Inc.; (f) SCUSA; (g) WebBank; (h) the United States Attorney’s

         Office for the District of Delaware; (i) the Internal Revenue Service; (j) the United States

         Securities and Exchange Commission; (k) the state attorneys general for all states in which the

         Debtors conduct business; and (l) any party that requests service pursuant to Bankruptcy Rule

         2002. In light of the nature of the relief requested herein, the Debtors respectfully submit that no

         other or further notice is required or necessary.

                                    [Remainder of page intentionally left blank.]




26132025.1

                                                             31
                      Case 20-10566-MFW           Doc 23     Filed 03/09/20     Page 32 of 32



                 WHEREFORE, the Debtors respectfully request entry of an order, substantially in the

         form attached hereto as Exhibit A, granting the relief requested in this motion and such other relief

         as is just and proper.

         Dated: March 9, 2020                  /s/ Joseph M. Mulvihill
         Wilmington, Delaware                  M. Blake Cleary (DE Bar No. 3614)
                                               Jaime Luton Chapman (DE Bar No. 4936)
                                               Joseph M. Mulvihill (DE Bar No. 6061)
                                               YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                               Rodney Square
                                               1000 North King Street
                                               Wilmington, Delaware 19801
                                               Telephone:     (302) 571-6600
                                               Facsimile:     (302) 571- 1253
                                               Email:         mbcleary@ycst.com
                                                              jchapman@ycst.com
                                                              jmulvihill@ycst.com

                                               -and-

                                               Edward O. Sassower, P.C. (pro hac vice admission pending)
                                               KIRKLAND & ELLIS LLP
                                               KIRKLAND & ELLIS INTERNATIONAL LLP
                                               601 Lexington Avenue
                                               New York, New York 10022
                                               Telephone:    (212) 446-4800
                                               Facsimile:    (212) 446-4900

                                               -and-

                                               Patrick J. Nash, P.C. (pro hac vice admission pending)
                                               W. Benjamin Winger (pro hac vice admission pending)
                                               KIRKLAND & ELLIS LLP
                                               KIRKLAND & ELLIS INTERNATIONAL LLP
                                               300 North LaSalle Street
                                               Chicago, Illinois 60654
                                               Telephone:     (312) 862-2000
                                               Facsimile:     (312) 862-2200

                                               Proposed Co-Counsel for the Debtors and Debtors in
                                               Possession




26132025.1
